Title: To James Madison from John B. C. Lucas, 12 November 1805
From: Lucas, John B. C.
To: Madison, James


          
            Sir
            st Louis 9ber. 12. 1805
          
          From the statement here in Contained and the vouchers in support thereof and also from my solemn obligation to support by every other means its Correctness and accuracy, if controverted it appears that a plot had been Laid to prostrate the authority of the general-court of the territory of Louisi-anna or bring about som[e] Commotion or open resistance to its authority.
          I was quite unprepared for the event, I had not the Least expectation that the grand jury would wantonly wander from their duties and insult the Court. I was on terms of friendship with several persons of the Jury specially those Called french; and I knew not of one foe among the whole; True it is several of them were unknown to me. That their zeal for vendicating what they term the right and power of the governor should excite so much acrimony and rancour, and Lead them so far astray as to commit themselves very much indeed is unaccountable to me; One would think that it should be of Little importance to the jury which of the courts or of the governor, had better right to appoint a prosecutor of the pleas of the united states. It is certain that the publick service hath not suffered nor could suffer from that Circumstance, Nor can it be supposed that the Court exercised that power for the purpose of conniving and preventing the means of making a fair and thorough inquiry.
          Mr. Donaldson the recorder and Commissioner of the Land Claims having been the person whom the governor had Commissioned attorney of the District of st Louis, and on the day following attorney general, the Court after having refused to acknowledge him as being Duely Commissioned by the governor requested him to act as prosecutor of the pleas of the united states, pro tempore; On his refusal the Court appointed mr. Carr the agent of the u.s. for the Land Claims—I am persuaded that mr. Carr hath properly discharged his Duties on that occasion; This being the Case we must recurr to some other Cause for the strange conduct of the jury—from the affidavit here inclosed of mr. Caulks a justice of the peace, and one of the Jurors, it appears that the governor had directed the sheriff to summon for grand jurors, a certain description of Persons—Independent of that testimony it appears that this grand jury was composed of allmost all persons of the town of st Louis; the remaining part were from the district of st Louis. The best part of them are holding office, under the governor. One is his relation, and to my certain knowledge at Least, two are expectants for offices from him. Several of them Claim Large concessions of Land, are high toned monarchists, are fond of the pageantry of the governor, and hold civile authority in perfect contempt; whilst on another hand they, have a pretty good guess that I am not disposed to Countenance antidated Concessions, or fraud in any shape; that my manners and political Character, is a perfect contrast to theirs; in addition to these, judge Easton is supposed by them, to have denounced their fraud to some of the heads of Department; his politicks also give them a great umbrage; and he hath the misfortune to have incurred the dis pleasure of the governor. All these Circumstances Combined together, perhaps will account for the insults which a majority of the grand Jury have offered to the Court.
          I Beg Leave to observe to you, sir, that as early as august Last, the governor, Judge Easton, and My self, had several conferences together; and had agreed on the out Lines and principles of several subjects of Legislation. In pursuance of these, several bills have been drawn by mr Easton; others, were to be drawn by the governor. I intimated at different times since to the governor that in my opinion, it would be proper to Convene the Legislature, for the purpose of examining the Bills drawn on the principles agreed at our first Conferences; and pass some of the most necessary Laws. He answered me that he did not wish to Legislate much, Seeing that the term of the session of the superior Court was first [sic] approaching, mr. Easton and my self thought proper to write twice to the governor, to request him to Convene the Legislature. We were twice answered that other business did prevent him from giving his attendance to Legislation. This appears from the copy of his Letters here inclosed. Thus in this Loose state of things the superior Court did sit.
          There was then a bill drawn for Creating the office of attorney general &c; but the governor, who had not been able to find time to Legislate, Could spare time to issue two Commissions on the two first days of the session of the court. The one of district attorney, the other of attorney general; and all that, without any Law previously Creating such offices and defining and regulating the powers and duties of the same. I have discovered that the governor entertains exagerated ideas of his authority, that he is as fond of issuing proclamations and Commissions, as he is averse to Legislation, I am disposed to believe that the military pomp which surrounds him; That the former minions of the spanish government, at st Louis, and all the tribe of monarchists that are Crowding in his house, make him Some time Loose sight of the Line which necessarily exists between Civile and military authority.
          I am not one of those that believe that the opinion of two or three families is the standard of the general opinion of the inhabitants of this territory. These families were once the Cankers of the Country, when it was a spanish colony. The industrious and in de pen dent part of the population, both french & american, knows perfectly that their Country never Could rise to Consequence, as long as those monopolizers should have the management of it. I neither Covet nor dispute the merit that som[e] may Claim, in having them enrolled under their Banners. They may set their french or spanish Machinery into action I dont dread the effects of it I have endeavoured to be an american. I hope I have succeeded. Should genuine american manners & principles be never so unfashionable among a certain description of men at St Louis, I shall not however Change them for the sake of humouring either great or small.
          I have thought it my duty to give you sir, an accurate and a minute account of the proceedings of the Court; of the conduct of the jury and other circumstances; together with two Letters of the governor and the affidavit of justice caulks and Lawyer hempstead, that government may make such a use of the whole information as in its wisdom it may seems meet. I have the honnour to be Sir with great respect your most humble & obdt. svt.
          
            John B. C. Lucas.
          
        